DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Amendment
Applicant’s amendments filed 24 August 2022 with respect to the claims have been fully considered. Any claim objections, 35 U.S.C 112(a) rejections, and 35 U.S.C. 112(b) rejections not repeated herein are considered to be overcome by the amendments.
Response to Arguments
Applicant's arguments filed 24 August 2022 stating that the originally filed disclosure provides support for nozzle choke device 142 including a clamp have been fully considered. The Office respectfully disagrees that any part of the depicted device 142 can be considered a clamp. Merriam-webster.com defines clamp as “a device designed to bind or constrict or to press two or more parts together so as to hold them firmly” - the nozzle choke device 142 does not bind, constrict, or press two or more parts together in any way but, rather, merely attaches to one part / nozzle 140.
Applicant’s arguments filed 24 August 2022 stating that the amendment to claim 1 directed towards “eductor-ejector” overcome the previous corresponding prior art rejections have been fully considered and they are persuasive.
Applicant’s arguments filed 24 August 2022 stating that the amendments to claim 11 directed towards “inlet extension” being “separate from the aeolipile” overcomes the previous corresponding prior art rejection over Becker have been fully considered. The Office respectfully notes that the Becker funnel 6 and/or the previously identified inlet element is/are separate from the identified “aeolipile” - see Figure 1 showing these elements as supported by a mast.
Applicant’s arguments filed 24 August 2022 stating that the amendments to claim 11 directed towards “inlet extension” being “separate from the aeolipile” overcomes the previous corresponding prior art rejection over Herr have been fully considered and they are persuasive.
Applicant’s arguments filed 24 August 2022 stating that the amendments to claim 16 directed towards “clamp” overcome the previous corresponding prior art rejections have been fully considered and they are persuasive. The Office acknowledges that none of Herr, Becker, or Kappus disclose a clamp.

Claim Objections
Claims 1-10, 12, 18, and 21 are objected to because of the following informalities:   
In claim 1, 2nd line from bottom, “the” (before “eductor-ejector”) should be changed to --each--.
In claim 1, last line, --respective-- should be added before “thrust”.
In claim 12, line 2 should be deleted (note: the recitation therein is duplicative of “an inlet extension… including a horn inlet… a horn outlet”).
In claim 18, line 2, “the” should be changed to --each--.
In claim 18, line 3, --respective-- should be added before “nozzle”.
		Claims 2-10 and 21 are objected to due to dependence on an above claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
There are no limitations deemed to invoke 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 16 and 18-20 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 16, the limitation recited as “the nozzle choke device includes a clamp” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure does not provide support for any part of the depicted device 142 being a clamp. Merriam-webster.com defines clamp as “a device designed to bind or constrict or to press two or more parts together so as to hold them firmly” - the nozzle choke device 142 does not bind, constrict, or press two or more parts together in any way but, rather, merely attaches to one part / nozzle 140. To overcome this rejection, the Office suggests adding claim to language that describes “nozzle choke device” in terms of clearly depicted structure - e.g., such as being a ring with threads. Due to dependency, this rejection also applies to claims 18-20.
                                                                                        

                                                                                  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 21, the limitation recited as “turbine blade-shaped” is a relative term/phrase which renders the claim indefinite since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The originally filed disclosure does not describe what is meant by “turbine blade-shaped”, and there is no particular shape that is associated with a turbine blade (note: there are various types of turbine blades and/or turbine blade shapes). Although paragraph [0056] indicates that Figures 3 and 4 depict a turbine blade shape, there are many different geometries that can be considered as corresponding to and/or contributing to the shape of the nozzle 145. To overcome this rejection, the Office suggests replacing “turbine blade-shaped” with language that describes a particular aspect of the geometry/shape.

Allowable Subject Matter
Claims 1-10 and 12 would be allowable if rewritten to overcome the objections set forth in this Office action.
Claims 11 and 13-15 are allowed. 
Claims 16 and 18-20 would be allowable if amended, in accordance with the above suggestion, to overcome the rejection under 35 U.S.C.112(a).
Claim 21 would be allowable if amended, in accordance with the above suggestion, to overcome the rejection under 35 U.S.C.112(b).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745